Appeal by the defendant from an amended judgment of the County Court, Rockland County (Nelson, J.), rendered November 14, 1989, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing *788a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree, and from a judgment of the same court, also rendered November 14, 1989, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment and judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.